Exhibit 32.01 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT The certification set forth below is being submitted in connection with the report on Form 10-K of BankGuam Holding Company for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 and Section1350 of Chapter 63 of Title 18 of the United States Code. Lourdes A. Leon Guerrero, the President and Chief Executive Officer of BankGuam Holding Company, and Francisco M. Atalig, the Senior Vice President and Chief Financial Officer of BankGuam Holding Company, each certifies that, to the best of his or her knowledge: 1. the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of BankGuam Holding Company. Date: March14, 2017 By: /s/ Lourdes A. Leon Guerrero Lourdes A. Leon Guerrero, President and Chief Executive Officer Date: March 14, 2017 By: /s/ Francisco M. Atalig Francisco M. Atalig, Senior Vice President and Chief Financial Officer
